198 S.W.3d 206 (2006)
CITY OF WENTZVILLE, Missouri, a Municipal Corporation, Respondent,
v.
Robert LINDEMANN and Susan Lindemann, Appellants.
No. ED 87331.
Missouri Court of Appeals, Eastern District, Division Three.
August 15, 2006.
Lee R. Elliott, Troy, MO, for appellants.
Daniel G. Vogel, Emily Rushing, St. Louis, MO, Robert M.M. Wohler, O'Fallon, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
The homeowners, Robert and Susan Lindemann, appeal the judgment of the Circuit Court of St. Charles County, which, as a discovery sanction, dismissed their exceptions and pleadings filed in the City of Wentzville's condemnation action against a portion of their property. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).